Citation Nr: 0800767	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1978.  He also had approximately one year and 10 months of 
prior active service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

In May 2004, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.

When the case was last before the Board in August 2006, the 
Board denied entitlement to a compensable rating for 
hemorrhoids and remanded the veteran's appeal for service 
connection for psychiatric disability, to include PTSD.  By 
rating decision dated in July 2007, entitlement to service 
connection for adjustment disorder with depression 
(originally claimed as nervous condition) was granted with an 
evaluation of 50 percent, effective August 30, 2000.  The 
case has been returned to the Board for further appellate 
action with respect to the veteran's claim for service 
connection for PTSD.

In August 2006, the Board noted that the veteran had 
apparently filed additional claims with regard to his 
service-connected left knee.  Those claims were referred to 
the originating agency for appropriate action.  The record 
does not reflect that those claims have been addressed by the 
originating agency.  Accordingly, they are once again 
referred to the originating agency for appropriate action.


FINDING OF FACT

No service stressor supporting a diagnosis of PTSD has been 
corroborated.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.   38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in December 2004, and by a 
supplemental statement of the case dated in September 2005.  
Although the notices were sent after the initial adjudication 
of the claim and the veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until September 2006, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the receipt of all pertinent evidence, the originating agency 
readjudicated the claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had VCAA notice 
been provided at an earlier time.  Moreover, as explained 
below, the Board has determined that service connection is 
not warranted for PTSD.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claim is 
no more than harmless error.

The record also reflects that the veteran's service treatment 
records and VA treatment records have been obtained, and the 
veteran has been afforded a VA examination.  Neither the 
veteran nor his representative has identified any other 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  In this 
regard, the Board specifically notes that the veteran has not 
provided sufficient information with respect to any claimed 
stressor supporting a diagnosis of PTSD to permit 
verification of the stressor through the U.S. Army and Joint 
Services Records Research Center (JSRRC).  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown,  
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App.  
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519  
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD as a result of service 
stressors.  Specifically, he alleges that he witnessed or was 
proximate to a small child being run over by a truck in 
Vietnam.  He also recounts the death of a close friend from 
high school in Vietnam but at the May 2004 videoconference he 
indicated that he merely heard about this event around the 
time it happened.  The veteran has nowhere suggested that he 
either witnessed or was proximate to his friend's death at 
the time it happened.  Moreover, there is no medical evidence 
specifically indicating that the veteran developed PTSD as a 
result of hearing about his friend's death.

The Board notes that the veteran did not serve in combat; nor 
has he reported that any of his claimed stressors are combat-
related.  The Board further notes that the veteran has not 
provided any corroborating evidence of the stressor involving 
the small child run over by a truck.  In addition, as noted 
above, he has not provided sufficient details to enable VA to 
obtain verification of this claimed stressor through JSRRC.  
Accordingly, since there is no credible supporting evidence 
that a stressor supporting a diagnosis of PTSD occurred, 
service connection is not warranted for PTSD. 


ORDER

Entitlement to service connection for PTSD is denied. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


